     Case 2:19-cv-01752-MCE-KJN Document 26 Filed 02/11/21 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   TYLER V. HEATH, State Bar No. 271478
     Supervising Deputy Attorney General
 3   JANET N. CHEN, State Bar No. 283233
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7319
 6    Fax: (916) 324-5205
      E-mail: Janet.Chen@doj.ca.gov
 7   Attorneys for Defendants
     Hall, CDCR, and HDSP
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   CHARLES JOHNSON,                                   2:19-cv-01752-KJN

14                                          Plaintiff, STIPULATED REQUEST TO EXTEND
                                                       DEFENDANTS’ DEADLINE TO
15                   v.                                RESPOND TO FEDERAL CLAIMS AND
                                                       DEADLINE TO PROVIDE FURTHER
16                                                     BRIEFING RE STATE LAW CLAIMS
     CDCR, et al.,
17                                                   Judge:        The Hon. Kendall J. Newman
                                         Defendants. Trial Date:   None set
18                                                   Action Filed: June 25, 2019

19

20         On January 11, 2021, the Court ordered Defendants to file further briefing (or a motion to

21   stay, if appropriate), addressing whether Plaintiff’s state law claims should be stayed. (ECF No.

22   24 at 6-7.) The Court further ordered Defendant Hall to file a response to Plaintiff’s Eighth

23   Amendment claim. (Id. at 7.) The Court ordered Defendants’ response within thirty-days, or by

24   February 10, 2021.

25         The parties recently met and conferred to discuss these deadlines and the case. Based on

26   that discussion, the parties have agreed that a thirty-day extension of these deadlines would be

27   beneficial in order for the parties to engage in informal settlement discussions, including whether

28   a formal settlement conference would be beneficial in this case.
                                                    1
                                                   Stipulated Request to Extend Deadlines (2:19-cv-01752-KJN)
     Case 2:19-cv-01752-MCE-KJN Document 26 Filed 02/11/21 Page 2 of 2


 1         Local Rule 144(a) permits the parties to stipulate, with Court approval, to extend the time

 2   within which to answer or otherwise to respond to the complaint. Accordingly, the parties

 3   stipulate to extend the following deadlines by an additional thirty days, up to and including March

 4   12, 2021:

 5         (1) Defendant Hall’s deadline to respond to Plaintiff’s Eighth Amendment claim; and

 6         (2) Defendants’ deadline to respond to the Court’s order to file further briefing (of a motion

 7   to stay, if appropriate), regarding Plaintiff’s state law claims.

 8         IT IS SO STIPULATED.

 9   Dated: February 9, 2021
                                                        Janet N. Chen
10                                                      Deputy Attorney General
                                                        Attorney for Defendants
11                                                      Hall, CDCR, and HDSP
12
     Dated: February 9, 2021
13                                                      Aaron Love Turner
                                                        Law Offices of Aaron Turner
14                                                      Attorney for Plaintiff Johnson
                                                 (electronic signature authorized on February 9, 2021)
15

16
             IT IS SO ORDERED.
17

18   Dated: February 11, 2021
19

20   John1752.sti
21

22

23

24

25

26
27

28
                                                        2
                                                     Stipulated Request to Extend Deadlines (2:19-cv-01752-KJN)
